DECISION
On August 25, 2015, the Defendant was sentenced to a commitment to the Montana Department of Corrections for placement in a prison designated by the Montana Department of Corrections for a period of five (5) years, for the offense of Charge 1: Partner or Family Member Assault (3rd or Subsequent Offense), a Felony, in violation of §45-5-206, MCA. The Defendant was ordered to pay restitution to the Montana Crime Victim Compensation Program for what they have spent on behalf of the victim in the sum of $6,571.45, plus a restitution supervision fee of $657.14. Due to the amount of restitution, the Court did not levy a fine for this charge. This sentence shall run consecutively to the sentence in DC-15-001. The Defendant was designated a persistent felony offender.
*13Done in open Court this 4th day of February, 2016.
DATED this 29th day of February, 2016.
On February 4, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Jennifer Streano of the Office of the State Public Defender. The State was represented by Ravalli County Attorney, Bill Fulbright, who appeared by video conferencing.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. John Warner, Member.